Exhibit 10.2

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 13th day of September, 2012, by and among Response Genetics, Inc., a
Delaware corporation (the “Company”), and each investor set forth on the
signature pages hereto and any Affiliate or permitted transferee of any such
investor who is a subsequent holder of any Registerable Securities (each an
“Investor” and collectively, the “Investors”). Capitalized terms used herein
that are not otherwise defined herein have the respective meanings ascribed to
them in the Purchase Agreement, dated as of the date hereof, by and among the
Company and the Persons set forth therein (the “Purchase Agreement”).

 

The parties hereby agree as follows:

 

1.  Certain Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries controls, is controlled by, or
is under common control with, such Person. The term “control” (including the
terms “controlling,” “controlled by” and “under common control with”) as used
with respect to any Person means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Agreement” has the meaning ascribed to it in the preambles.

 

“Allowed Delay” has the meaning ascribed to it in Section 2(d).

 

“Availability Date” has the meaning ascribed to it in Section 3(k).

 

“Blue Sky Application” has the meaning ascribed to it in Section 6(a).

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Closing Date” has the meaning ascribed to it in Section 2(a).

 

“Common Stock” means the Company’s common stock, par value $0.01 per share, and
any securities into which such shares may hereinafter be reclassified.

 

“Company” has the meaning ascribed to it in the preambles.

 

“Cut Back Shares” has the meaning ascribed to it in Section 2(e).

 

“Effectiveness Period” has the meaning ascribed to it in Section 3(a).

 

“Filing Deadline” has the meaning ascribed to it in Section 2(a).

 

“Investor” or “Investors” have the meaning set forth in the preambles.

 

“Losses” has the meaning ascribed to it in Section 6(a).

 

“Nasdaq” means The NASDAQ Capital Market.

 

-1-

 

  

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Piggyback Registration” has the meaning ascribed to it in Section 2(b).

 

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference or deemed to be incorporated by reference in such prospectus, and (ii)
any “free writing prospectus” as defined in Rule 405 under the 1933 Act.

 

“Purchase Agreement” has the meaning ascribed to it in the preambles.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act, and the declaration or ordering of effectiveness of such
Registration Statement or document.

 

“Registrable Securities” means (i) the Shares and (ii) shares of capital stock
or any other securities issued or issuable with respect to or in exchange for
the Shares; provided, that, a security shall cease to be a Registrable Security
with respect to an Investor upon (A) sale by such Investor pursuant to a
Registration Statement or Rule 144 under the 1933 Act, or (B) such security
becoming eligible for sale by such Investor without restriction by the Investor
pursuant to Rule 144(b)(1).

 

“Registration Statement” means any registration statement of the Company filed
under the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“SEC Restrictions” has the meaning ascribed to it in Section 2(e).

 

“Selling Expenses” has the meaning ascribed to it in Section 2(c).

 

“Shares” means the shares of Common Stock issued pursuant to the Purchase
Agreement.

 

“Underwritten Offering” means an offering in which shares of Common Stock are
sold to an underwriter on a firm commitment basis for reoffering to the public
or an offering that is a “bought deal” with one or more investment banks.

 

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

 



-2-

 

 

2.          Registration.

 

(a)        Registration Statements. Promptly following the closing of the
purchase and sale of the Shares (the “Closing Date”) but no later than
forty-five (45) days after the Closing Date (the “Filing Deadline”), the Company
shall prepare and file with the SEC one Registration Statement on Form S-3 (or,
if Form S-3 is not then available to the Company, on such form of registration
statement as is then available to effect a registration for resale of the
Registrable Securities), covering the resale of the Registrable Securities.
Subject to any comments of the SEC staff, such Registration Statement shall
include the plan of distribution attached hereto as Exhibit A; provided,
however, that no Investor shall be named as an “underwriter” in the Registration
Statement without such Investor’s prior written consent. Such Registration
Statement also shall cover, to the extent allowable under the 1933 Act and the
rules promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Registrable Securities. Such
Registration Statement shall not include any other shares of Common Stock or
other securities for the account of any other holder without the prior written
consent of the Investors. The Registration Statement (and each amendment or
supplement thereto, and each request for acceleration of effectiveness thereof)
shall be provided in accordance with Section 3(c) to each Investor and its
counsel prior to its filing or other submission.

 

(b)        Piggyback Rights.

 

(i)          If at any time during which there are Registrable Securities
outstanding the Company proposes to register any of its common equity securities
under the 1933 Act (other than a registration statement on Form S-8 or on Form
S-4 (or any similar successor forms thereto) or in connection with (A) an
employee stock option, stock purchase or compensation plan or securities issued
or issuable pursuant to any such plan, or (B) a dividend reinvestment plan),
whether for its own account or for the account of one or more shareholders of
the Company, and the registration form to be used may be used for any
registration of Registrable Securities (a “Piggyback Registration”), the Company
shall give prompt written notice (in any event within twenty (20) days after its
receipt of notice of any exercise of other demand registration rights) to each
Investor of its intention to effect such a registration and shall include in
such registration all such Registrable Shares with respect to which the Company
has received written requests for inclusion therein within fifteen (15) days
after the receipt of the Company’s notice. The Company may postpone or withdraw
the filing or the effectiveness of a Piggyback Registration at any time in its
sole discretion.

 

(ii)         If a Piggyback Registration is an underwritten primary registration
on behalf of the Company, and the managing underwriters advise the Company in
writing that in their opinion the number of securities requested to be included
in such registration exceeds the number which can be sold in such offering
without having an adverse effect on such offering, the Company shall include in
such registration (i) first, the securities the Company proposes to sell, (ii)
second, the Registrable Securities requested to be included therein by each
Investor, and (iii) third, other securities requested to be included in such
registration pro rata among the holders of such securities on the basis of the
number of securities requested to be registered by such holders or as such
holders may otherwise agree.

 

-3-

 

 

(iii)        If a Piggyback Registration is an underwritten secondary
registration on behalf of a holder of the Company’s securities other than
Registrable Securities, and the managing underwriters advise the Company in
writing that in their opinion the number of securities requested to be included
in such registration exceeds the number which can be sold in such offering
without having an adverse effect on such offering, the Company shall include in
such registration (i) first, the securities requested to be included therein by
the holders requesting such registration, (ii) second, the Registrable
Securities requested to be included therein by each Investor, and (iii) third,
other securities requested to be included in such registration pro rata among
the holders of such securities on the basis of the number of securities
requested to be registered by such holders or as such holders may otherwise
agree.

 

(iv)        If any Piggyback Registration is an underwritten primary offering,
the Company shall have the right to select the managing underwriter or
underwriters to administer any such offering.

 

(c)        Expenses. The Company will pay all expenses associated with each
registration, including all registration, filing and securities exchange listing
fees, all word processing, duplicating and printing fees and expenses, the
Company’s counsel and accounting fees and expenses, costs associated with
registration, filing, qualification and clearing the Registrable Securities for
sale under applicable state securities laws, Nasdaq listing fees, fees of the
Financial Industry Regulatory Authority, transfer taxes and fees of transfer
agents and registrars except for Selling Expenses. Each Investor shall bear its
own reasonable fees and expenses of counsel and such Investor’s reasonable
expenses in connection with the registration, including discounts, commissions,
fees of underwriters, selling brokers, dealer managers or similar securities
industry professionals with respect to the Registrable Securities being sold
(collectively, the “Selling Expenses”).

 

(d)        Effectiveness.

 

(i)          The Company shall use commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable after filing,
and in any event no later than the earlier of (i) five (5) Business Days after
the SEC staff shall have informed the Company that no review of the Registration
Statement will be made or that the SEC staff has no further comments on the
Registration Statement or (ii) in the case of the Registration Statement filed
pursuant to Section 2(a), the 180th day after the date hereof. The Company shall
notify each Investor by facsimile or e-mail as promptly as practicable, and in
any event, within twenty-four (24) hours, after any Registration Statement is
declared effective and shall simultaneously provide each Investor with copies of
any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby.

 

(ii)         For not more than twenty (20) consecutive days or for a total of
not more than forty-five (45) days in any twelve (12)-month period, the Company
may suspend the use of any Prospectus included in any Registration Statement
contemplated by this Section 2 in the event that the Company determines in good
faith that such suspension is necessary to (A) delay the disclosure of material
non-public information concerning the Company, the disclosure of which at the
time is not, in the good faith opinion of the Company, in the best interests of
the Company or (B) amend or supplement the affected Registration Statement or
the related Prospectus so that such Registration Statement or Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the case of the Prospectus in light of the circumstances under which they
were made, not misleading (an “Allowed Delay”); provided, that the Company shall
promptly (a) notify each Investor in writing of the commencement of and the
reasons for an Allowed Delay, but shall not (without the prior written consent
of the Investors) disclose to each Investor any material non-public information
giving rise to an Allowed Delay, (b) advise each Investor in writing to cease
all sales under the Registration Statement until the end of the Allowed Delay
and (c) use commercially reasonable efforts to terminate an Allowed Delay as
promptly as practicable. Upon disclosure of such information or the termination
of the condition giving rise to the Allowed Delay, the Company shall provide
prompt notice to each Investor and shall promptly terminate any suspension of
sales it has put into effect and shall take such other actions to permit
registered sales of Registrable Securities as contemplated in this Agreement.

 

-4-

 

  

(e)        Rule 415; Cutback. If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires any Investor to be named
as an “underwriter”, the Company shall use its commercially reasonable best
efforts to persuade the SEC that the offering contemplated by the Registration
Statement is a valid secondary offering and not an offering “by or on behalf of
the issuer” as defined in Rule 415 and that such Investor is not an
“underwriter”. Each Investor shall have the right to participate or have its
counsel participate in any meetings or discussions with the SEC regarding the
SEC’s position and to comment or have its counsel comment on and approve any
written submission made to the SEC with respect thereto. No such written
submission shall be made to the SEC to which an Investor’s counsel reasonably
objects. In the event that, despite the Company’s commercially reasonable best
efforts and compliance with the terms of this Section 2(e), the SEC refuses to
alter its position, the Company shall (i) remove from the Registration Statement
such portion of the Registrable Securities (the “Cut Back Shares”) and/or (ii)
agree to such restrictions and limitations on the registration and resale of the
Registrable Securities as the SEC may require to assure the Company’s compliance
with the requirements of Rule 415 (collectively, the “SEC Restrictions”);
provided, however, that the Company shall not agree to name any Investor as an
“underwriter” in such Registration Statement without the prior written consent
of such Investor. From and after the date on which the SEC Restrictions
terminate or expire, all of the provisions of this Section 2 shall again be
applicable to the Cut Back Shares.

 

3.    Company Obligations. The Company will use reasonable best efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:

 

(a)        use commercially reasonable efforts to cause a Registration Statement
to become effective and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
covered by such Registration Statement as amended from time to time, have been
sold, (ii) the date on which there are no longer any Registrable Securities
outstanding or (iii) three years from the date of filing of such Registration
Statement (the “Effectiveness Period”) and advise each Investor in writing when
the Effectiveness Period has expired;

 

(b)        prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and the Prospectus as may be necessary
to keep the Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities covered thereby;

 

-5-

 

  

(c)        provide copies to and permit counsel designated by each Investor to
review and comment on each Registration Statement and all amendments and
supplements thereto as far in advance as reasonably practicable but no fewer
than seven (7) days prior to their filing with the SEC and not file any document
to which an Investor’s counsel reasonably objects;

 

(d)        furnish to each Investor and its legal counsel (i) promptly after the
same is prepared and publicly distributed, filed with the SEC, or received by
the Company (but not later than two (2) Business Days after the filing date,
receipt date or sending date, as the case may be) one (1) copy of any
Registration Statement and any amendment thereto, each preliminary prospectus
and Prospectus and each amendment or supplement thereto, and each letter written
by or on behalf of the Company to the SEC or the staff of the SEC, and each item
of correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment),
and (ii) such number of copies of a Prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as any Investor may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such Investor that are covered by the
related Registration Statement;

 

(e)        use commercially reasonable efforts to (i) prevent the issuance of
any stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;

 

(f)         prior to any public offering of Registrable Securities, use
commercially reasonable efforts to register or qualify or cooperate with any
Investor, underwriters and their counsel in connection with the registration or
qualification of such Registrable Securities for offer and sale under the
securities or blue sky laws of such jurisdictions requested by any Investor and
do any and all other commercially reasonable acts or things necessary or
advisable to enable the distribution in such jurisdictions of the Registrable
Securities covered by the Registration Statement; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to (i) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 3(f), (ii) subject itself to general
taxation in any jurisdiction where it would not otherwise be so subject but for
this Section 3(f), or (iii) file a general consent to service of process in any
such jurisdiction;

 

(g)        use commercially reasonable efforts to cause all Registrable
Securities covered by a Registration Statement to be listed on Nasdaq or each
securities exchange, interdealer quotation system or other market on which
similar securities issued by the Company are then listed;

 

(h)        immediately notify each Investor and each underwriter, at any time
prior to the end of the Effectiveness Period, upon discovery that, or upon the
happening of any event as a result of which, the Prospectus includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing, and promptly prepare, file with the
SEC and furnish to such holder a supplement to or an amendment of such
Prospectus as may be necessary so that such Prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;

 

-6-

 

  

(i)         upon request, furnish to each Investor copies of any and all
transmittal letters or other correspondence with the SEC or any other
governmental agency or self-regulatory body or other body having jurisdiction
(including any domestic or foreign securities exchange) relating to such
offering of Registrable Securities;

 

(j)         provide a transfer agent and registrar for all Registrable
Securities covered by such Registration Statement not later than the effective
date of such Registration Statement;

 

(k)        otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act,
including, without limitation, Rule 172 under the 1933 Act (if applicable), file
any final Prospectus, including any supplement or amendment thereof, with the
SEC pursuant to Rule 424 under the 1933 Act in order to ensure that it shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, promptly
inform each Investor in writing if, at any time during the Effectiveness Period,
the Company does not satisfy the conditions specified in Rule 172 and, as a
result thereof, each Investor is required to deliver a Prospectus in connection
with any disposition of Registrable Securities and take such other actions as
may be reasonably necessary to facilitate the registration of the Registrable
Securities hereunder; and make available to its security holders, as soon as
reasonably practicable, but not later than the Availability Date (as defined
below), an earnings statement covering a period of at least twelve (12) months,
beginning after the effective date of each Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the 1933
Act, including Rule 158 promulgated thereunder (for the purpose of this Section
3(k), “Availability Date” means the 45th day following the end of the fourth
fiscal quarter that includes the effective date of such Registration Statement,
except that, if such fourth fiscal quarter is the last quarter of the Company’s
fiscal year, “Availability Date” means the 90th day after the end of such fourth
fiscal quarter);

 

(l)          with a view to making available to each Investor the benefits of
Rule 144 (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit each Investor to sell shares of Common Stock to the
public without registration, covenant and agree to: (i) make and keep adequate
current public information available, as those terms are understood and defined
in Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be sold without restriction by the holders thereof
pursuant to Rule 144 without regard to any volume limitation or current
information requirements thereunder or (B) such date as all of the Registrable
Securities shall have been resold; and (ii) furnish to each Investor upon
request, as long as such Investor owns any Registrable Securities, (A) a written
statement by the Company that it has complied with the reporting requirements of
the 1934 Act, (B) a copy of the Company’s most recent Annual Report on Form 10-K
or Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested in order to avail such Investor of any rule or regulation
of the SEC that permits the selling of any such Registrable Securities without
registration; and

 

-7-

 

  

(m)        take such other actions as are reasonably requested by each Investor
in order to expedite or facilitate the disposition of such Registrable
Securities.

 

4.     Due Diligence Review; Information. The Company shall make available,
during normal business hours, for inspection and review by any Investor,
underwriters, advisors to and representatives of any Investor (who may or may
not be affiliated with such Investor and who are reasonably acceptable to the
Company), all financial and other records, and all other corporate documents and
properties of the Company as may be reasonably necessary for the purpose of such
review, and cause the Company’s officers, directors and employees, within a
reasonable time period, to supply all such information reasonably requested by
any Investor or any such representative, advisor or underwriter in connection
with such Registration Statement (including, without limitation, in response to
all questions and other inquiries reasonably made or submitted by any of them),
prior to and from time to time after the filing and effectiveness of the
Registration Statement for the sole purpose of enabling such Investor and such
representatives, advisors and underwriters and their respective accountants and
attorneys to conduct initial and ongoing due diligence with respect to the
Company and the accuracy of such Registration Statement.

 

The Company shall not disclose material nonpublic information to any Investor,
or to advisors to or representatives of any Investor, unless prior to disclosure
of such information the Company identifies such information as being material
nonpublic information and provides such Investor, such advisors and
representatives with the opportunity to accept or refuse to accept such material
nonpublic information for review and any Investor wishing to obtain such
information enters into an appropriate confidentiality agreement with the
Company with respect thereto.

 

5.      Obligations of the Investors.

 

(a)        Each Investor shall furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least five (5) Business Days prior to
the first anticipated filing date of any Registration Statement, the Company
shall notify each Investor of the information the Company requires from such
Investor if such Investor elects to have any of the Registrable Securities held
by it included in the Registration Statement. Each Investor shall provide such
information to the Company at least two (2) Business Days prior to the first
anticipated filing date of such Registration Statement if such Investor elects
to have any of such Registrable Securities included in the Registration
Statement.

 

(b)        Each Investor, by its acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Investor has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.

 

-8-

 

 

(c)        Each Investor agrees that, upon receipt of any notice from the
Company of either (i) the commencement of an Allowed Delay pursuant to Section
2(c)(ii) or (ii) the happening of an event pursuant to Section 3(h) hereof, such
Investor will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities,
until such Investor is advised by the Company in writing that such dispositions
may again be made.

 

6.      Indemnification.

 

(a)        Indemnification by the Company. The Company shall indemnify and hold
harmless each Investor and its officers, directors, members, employees and
agents, successors and assigns, and each other person, if any, who controls such
Investor within the meaning of the 1933 Act, against any losses, claims,
damages, expenses or liabilities (including reasonable attorneys’ fees and
expenses) (collectively, “Losses”), joint or several, to which they may become
subject under the 1933 Act, the 1934 Act or otherwise, insofar as such Losses
(or actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement or omission or alleged omission of any material fact contained in any
Registration Statement, any preliminary Prospectus or final Prospectus, or any
amendment or supplement thereof, or any free writing prospectus related thereto;
(ii) any blue sky application or other document executed by the Company
specifically for that purpose or based upon written information furnished by the
Company filed in any state or other jurisdiction in order to qualify any or all
of the Registrable Securities under the securities laws thereof (any such
application, document or information herein called a “Blue Sky Application”);
(iii) the omission or alleged omission to state in a Blue Sky Application a
material fact required to be stated therein or necessary to make the statements
therein not misleading; (iv) any violation by the Company or its agents of any
rule or regulation promulgated under the 1933 Act or the 1934 Act applicable to
the Company or its agents and relating to action or inaction required of the
Company in connection with such registration; or (v) any failure to register or
qualify the Registrable Securities included in any such Registration Statement
in any state where the Company or its agents has affirmatively undertaken or
agreed in writing that the Company will undertake such registration or
qualification on any Investor’s behalf and will reimburse such Investor, and
each such officer, director or member and each such controlling person for any
reasonable legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Loss, action or proceeding; provided,
however, that the Company will not be liable in any such case if and to the
extent that any such Loss arises out of or is based upon (1) an untrue statement
or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Investor or any such controlling
person in writing specifically for use in such Registration Statement or
Prospectus or (2) the delivery by such Investor of an outdated or defective
Prospectus after the Company has notified such Investor in writing that the
Company does not meet the conditions for use of Rule 172 and that (A) as a
result such Investor must deliver a Prospectus in connection with any sales
under the Registration Statement and (B) the Prospectus is outdated or defective
and prior to the receipt by such Investor of an amended or supplemented
Prospectus, but only if and to the extent that following the receipt of the
amended or supplemented Prospectus the misstatement or omission giving rise to
such loss, claim, damage or liability would have been corrected.

 

-9-

 

 

(b)        Indemnification by the Investors. Each Investor shall severally but
not jointly indemnify and hold harmless, to the fullest extent permitted by
applicable law, the Company, its directors, officers, employees, stockholders
and each person who controls the Company (within the meaning of the 1933 Act)
against any Losses (including reasonable attorney fees) resulting from (x) such
Investor’s failure to deliver a Prospectus in connection with any sales under
the Registration Statement after the Company has advised such Investor in
writing that (A) the Company does not meet the conditions for use of Rule 172
and (B) as a result such Investor must deliver a Prospectus in connection with
any sales under the Registration Statement or (y) any untrue statement of a
material fact or any omission of a material fact required to be stated in the
Registration Statement or Prospectus or preliminary Prospectus or amendment or
supplement thereto or necessary to make the statements therein not misleading,
to the extent, but only to the extent that such untrue statement or omission is
contained in (1) any information furnished in writing by such Investor to the
Company specifically for inclusion in such Registration Statement or Prospectus
or amendment or supplement thereto or (2) an outdated or defective Prospectus
delivered by such Investor in connection with any sales under the Registration
Statement after the Company has notified such Investor in writing that the
Company does not meet the conditions for use of Rule 172 and that (A) as a
result such Investor must deliver a Prospectus in connection with any sales
under the Registration Statement and (B) the Prospectus is outdated or defective
and prior to the receipt by such Investor of an amended or supplemented
Prospectus, but only if and to the extent that following the receipt of the
amended or supplemented Prospectus the misstatement or omission giving rise to
such loss, claim, damage or liability would have been corrected. In no event
shall the liability of any Investor be greater in amount than the dollar amount
of the proceeds (net of all expense paid by such Investor in connection with any
claim relating to this Section 6 and the amount of any damages such Investor has
otherwise been required to pay by reason of such untrue statement or omission)
received by such Investor upon the sale of the Registrable Securities included
in the Registration Statement giving rise to such indemnification obligation.

 

(c)        Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim within a reasonable period of
time and employ counsel reasonably satisfactory to such person or (c) in the
reasonable judgment of any such person, based upon written advice of its
counsel, a conflict of interest exists between such person and the indemnifying
party with respect to such claims (in which case, if the person notifies the
indemnifying party in writing that such person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation. It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties. No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation. No indemnifying party shall be liable
for any settlement of any proceeding effected without its written consent, which
consent shall not be unreasonably withheld, but if settled with such consent, or
if there be a final judgment for the plaintiff, the indemnifying party shall
indemnify and hold harmless such indemnified party from and against any loss or
liability by reason of such settlement or judgment.

 

-10-

 

  

(d)        Contribution. If for any reason the indemnification provided for in
Sections 6(a) and 6(b) is unavailable to an indemnified party or insufficient to
hold it harmless, other than as expressly specified therein, then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative fault of the indemnified
party and the indemnifying party, as well as any other relevant equitable
considerations. No person guilty of fraudulent misrepresentation within the
meaning of Section 11(f) of the 1933 Act shall be entitled to contribution from
any person not guilty of such fraudulent misrepresentation. In no event shall
the contribution obligation of a holder of Registrable Securities be greater in
amount than the dollar amount of the proceeds (net of all expenses paid by such
holder in connection with any claim relating to this Section 6 and the amount of
any damages such holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission) received by
it upon the sale of the Registrable Securities giving rise to such contribution
obligation.

 

(e)        The indemnification provided for under this Section 6 shall remain in
full force and effect regardless of any investigation made by or on behalf of
the indemnified party and shall survive the transfer of securities.

 

(f)         The provisions of this Section 6 shall be in addition to any other
rights to indemnification or contribution which an indemnified party may have
pursuant to law, equity, contract or otherwise.

 

7.      Miscellaneous.

 

(a)        Amendments and Waivers. This Agreement may be amended only by a
writing signed by the Company and each Investor; provided, however, that no such
amendment which adversely affects any Investor shall be binding on such Investor
without its written consent. The Company may take any action herein prohibited,
or omit to perform any act herein required to be performed by it, only if the
Company shall have obtained the written consent to such action or omission to
act, of each Investor; provided, however, that no such action or omission which
disproportionately and materially adversely affects any Investor shall be
binding on the Investor without its written consent.

 

(b)        Notices. All notices and other communications provided for or
permitted hereunder shall be made as set forth in Section 9.4 of the Purchase
Agreement.

 

(c)        Assignments and Transfers by the Investors. The provisions of this
Agreement shall be binding upon and inure to the benefit of each Investor and
its respective successors and assigns. Each Investor may transfer or assign, in
whole or from time to time in part, to one or more persons its rights hereunder
in connection with the transfer of Registrable Securities by such Investor to
such person, provided that such Investor complies with all laws applicable
thereto and provides written notice of assignment to the Company promptly after
such assignment is effected.

 

-11-

 

  

(d)        Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of each Investor, provided, however, that the Company may
assign its rights and delegate its duties hereunder to any surviving or
successor corporation in connection with a merger or consolidation of the
Company with another corporation, or a sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation, without
the prior written consent of the Investors, after notice duly given by the
Company to each Investor.

 

(e)        Benefits of the Agreement. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

(f)         Counterparts; Faxes. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and transmitted via facsimile, or by portable document format via
electronic mail, which shall be deemed an original.

 

(g)        Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(h)        Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

 

(i)         Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

(j)         Entire Agreement. This Agreement, the Purchase Agreement and the
schedules and exhibits hereto and thereto are intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein. This Agreement, the Purchase
Agreement and the schedules and exhibits hereto and thereto supersede all prior
agreements and understandings among the parties with respect to such subject
matter.

 

-12-

 

  

(k)         Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each of the
parties hereto irrevocably waives any objection to the laying of venue of any
such suit, action or proceeding brought in such courts and irrevocably waives
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.

 

(l)          Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.

 

[Signature Pages Follow]

 

-13-

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 



The Company: RESPONSE GENETICS, INC.         By: /s/ Thomas A. Bologna   Name:  
Thomas A. Bologna   Title: Chairman & Chief Executive Officer

 



[Signature Page – Registration Rights Agreement]



 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 



Investor: GLAXO GROUP LIMITED         By: /s/ Paul Williamson   Name:   Paul
Williamson   Title: Authorized Signatory     For and on behalf of     The
Wellcome Foundation Limited     Corporate Director

 



[Signature Page – Registration Rights Agreement]



 

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written. 



 

Investor: SWIFTCURRENT PARTNERS L.P.         By: /s/ Michael Tierney   Name:  
Michael Tierney   Title: Chief Financial Officer,     Bridger Management LLC,  
  Investment Advisor to Swiftcurrent Partners, L.P.

 

  SWIFTCURRENT OFFSHORE, LTD.         By: /s/ Michael Tierney   Name:   Michael
Tierney   Title: Chief Financial Officer,     Bridger Management LLC,    
Investment Advisor to Swiftcurrent Offshore, Ltd.

 

[Signature Page – Registration Rights Agreement] 

 

 

 

 

Exhibit A

 

Plan of Distribution

 

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

- ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

- one or more block trades in which the broker-dealer will attempt to sell the
shares as agent, but may position and resell a portion of the block as principal
to facilitate the transaction;

 

- purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

- an exchange distribution in accordance with the rules of the applicable
exchange;

 

- public or privately negotiated transactions;

 

- on The NASDAQ Capital Market (or through the facilities of any national
securities exchange or U.S. inter-dealer quotation system of a registered
national securities association, on which the shares are then listed, admitted
to unlisted trading privileges or included for quotation);

 

- through underwriters, brokers or dealers (who may act as agents or principals)
or directly to one or more purchasers;

 

- to cover short sales effected after the date the registration statement of
which this Prospectus is a part is declared effective by the SEC;

 

- through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

- broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share; and

 

 

 

  

- a combination of any such methods of sale; and

 

any other method permitted pursuant to applicable law.

 

In connection with distributions of the shares or otherwise, the selling
stockholders may:

 

£enter into hedging transactions with broker-dealers or other financial
institutions, which may in turn engage in short sales of the shares in the
course of hedging the positions they assume;

£sell the shares short and redeliver the shares to close out such short
positions;

£enter into option or other transactions with broker-dealers or other financial
institutions which require the delivery to them of shares offered by this
prospectus, which they may in turn resell; and

£pledge shares to a broker-dealer or other financial institution, which, upon a
default, they may in turn resell.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

 

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

 

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

 

 

 

  

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
"underwriters" within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are "underwriters" within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

 

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which the shares may be sold without restriction pursuant to Rule 144 of the
Securities Act without regard to any volume limitation requirements thereunder.

 



 

 



 

